Citation Nr: 0421255	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  00-11 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Eligibility for a Department of Veterans Affairs (VA) 
guaranteed home loan based on the veteran's death having been 
caused by a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision of the VA Regional Office 
(RO), in which the RO denied the benefit sought on appeal.  
The appellant, the veteran's surviving spouse, perfected an 
appeal of that decision.

The case was previously before the Board in January 2004, at 
which time the Board remanded the case to the RO for 
additional development.  The requested development has been 
completed, and the case returned to the Board.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim, obtained all relevant evidence 
identified by the appellant, and obtained a VA medical 
opinion in order to assist her in substantiating her claim 
for VA benefits.

2.  The veteran died in December 1969 due to carcinoma of the 
esophagus with metastasis.

3.  At the time of his death service connection had been 
established for shrapnel wounds of the pelvis and shoulder 
and defective hearing due to a scarred right eardrum.

4.  The preponderance of the probative evidence indicates 
that the cause of the veteran's death is not related to any 
disease or injury incurred in service.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(16), 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2003).

2.  The criteria for eligibility for the home loan guarantee 
program have not been met.  38 U.S.C.A. §§ 3701, 3702 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is eligible for a home loan 
guarantee because the veteran died from a service-connected 
disability.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. §3.159 (2003).  

Duty to Notify

On receipt of a claim for benefits VA will notify the 
appellant of the evidence that is necessary to substantiate 
the claim.  VA will also inform the appellant which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 112.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted.  In Pelegrini the 
Court noted that, where the initial unfavorable decision was 
rendered prior to the enactment of the VCAA, the RO did not 
err in failing to comply with the timing requirements of the 
notice.  The Court did note, however, that in such cases the 
claimant would still be entitled to "VCAA content-complying 
notice" and proper subsequent VA process.  Pelegrini, 18 
Vet. App. at 112.

The RO informed the appellant of the evidence needed to 
substantiate her claim in April 2004 by informing her of the 
provisions of the VCAA and the specific evidence required to 
substantiate her claim for service connection for the cause 
of the veteran's death.  The RO also informed her of the 
information and evidence that she was required to submit, the 
evidence that the RO would obtain on her behalf and the need 
to submit any evidence in her possession that pertained to 
the claim.  The RO also advised her to provide signed 
authorizations for each medical care provider so that VA 
could obtain that evidence on her behalf.  As an alternative, 
the RO informed her that she could obtain the evidence and 
submit it to the RO.  The RO informed her that although VA 
would make reasonable efforts to obtain the evidence she 
identified, it was ultimately her responsibility to provide 
the evidence in support of her claim.

The appellant and her representative were also provided with 
a copy of the appealed rating decision, a statement of the 
case, and supplemental statements of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding her claim and the requirement to submit 
medical evidence that established entitlement to service 
connection.  In these documents the RO also informed them of 
the cumulative evidence previously provided to VA or obtained 
by VA on the appellant's behalf, and the evidence identified 
by the appellant that the RO was unable to obtain.  The Board 
finds that all of these documents informed the appellant of 
the evidence she was responsible for submitting, and what 
evidence VA would obtain in order to substantiate her claim.  
Quartuccio, 16 Vet. App. at 183.

Although the April 2004 notice was sent following the March 
1999 decision, the appellant has had time following the 
initial notice to submit additional evidence or identify 
evidence for the RO to obtain.  Following the April 2004 
notice the RO obtained additional evidence, and based on that 
additional evidence the RO re-adjudicated the substantive 
merits of the appellant's claim in an April 2004 supplemental 
statement of the case.  In re-adjudicating the claim for 
service connection the RO considered all the evidence of 
record and applied the benefit-of-the doubt standard of 
proof.  After allowing time for the appellant and her 
representative to respond, the RO certified the case to the 
Board in June 2004.  In resolving her appeal the Board will 
also consider all the evidence now of record, and apply the 
same standard of proof.  The appellant was given the 
opportunity to present evidence at a hearing before a 
Veterans' Law Judge, but failed to appear for the hearing.  
For these reasons the Board finds that the appellant has not 
been prejudiced by having been notified of the evidence 
needed to substantiate her claim following the RO's March 
1999 unfavorable decision, and that VA has fulfilled its 
obligation to inform her of the evidence needed to 
substantiate her claim..  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (prejudice is not shown if the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question being considered and an opportunity 
to submit such evidence and argument and to address that 
question at a hearing); VAOPGCPREC 7-04.  

Duty to Assist

The VCAA provides that VA will also make reasonable efforts 
to help the appellant obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes making efforts to obtain the 
veteran's service medical records, if relevant to the claim; 
other relevant records pertaining to service; VA medical 
records; and any other relevant records held by any other 
source.  The appellant is also required to provide the 
information necessary to obtain this evidence.  38 C.F.R. 
§ 3.159(c) (2003).  

The RO has obtained the veteran's service medical records, 
and the appellant has presented the VA treatment records 
pertaining to the veteran's death and the death certificate 
in support of her claim.  In addition, the RO obtained a 
medical opinion regarding the claimed nexus between the cause 
of the veteran's death and an in-service disease or injury.  

The Board notes that in the January 2004 remand the Board 
instructed the RO to obtain a medical opinion from a VA 
physician regarding the claimed nexus between the diseases or 
injuries that the veteran experienced in-service and the 
development of esophageal cancer.  In an April 2004 report a 
nurse practitioner at the VA medical center (MC) documented 
her review of the evidence in the claims file and the 
relevant medical literature regarding the causes of 
esophageal cancer, and provided the requested opinion.  
Although the medical opinion was provided by a nurse 
practitioner rather than a physician, there is no indication 
that the nurse practitioner is any less qualified to provide 
the opinion than a physician.  The Board finds, therefore, 
that the RO substantially complied with the remand 
instructions, and that further development is not warranted.  
See Roberts v. West, 13 Vet. App. 185 (1999).

The appellant and her representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The appellant has not indicated the existence of any 
other evidence that is relevant to her appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the appellant's claim and that no 
reasonable possibility exists that any further assistance 
would aid her in substantiating her claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); see also Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).

Relevant Laws and Regulations

A veteran is eligible for a direct, guaranteed, or insured 
housing loan if he served for 90 days or more during World 
War II (September 16, 1940, to July 25, 1947).  In this case 
the term "veteran" includes the surviving spouse of any 
veteran who died from a service-connected disability.  
38 U.S.C.A. §§ 3701(b), 3702(a) (West 2002).  The term 
"service-connected" means, with respect to disability or 
death, that such disability was incurred or aggravated, or 
that the death resulted from a disability incurred or 
aggravated, in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors, but basically it 
means that the evidence establishes that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2003).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2003).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

The veteran's discharge certificate establishes that he 
served from March 1943 to January 1946.  He had, therefore, 
basic eligibility for a direct, guaranteed, or insured 
housing loan.  In order for the appellant to be entitled to 
those benefits as the veteran's surviving spouse, the 
evidence must show that the veteran died from a service-
connected disability.  See 38 U.S.C.A. §§ 3701(b), 3702(a) 
(West 2002).

The death certificate shows that he died in December 1969 due 
to carcinoma of the esophagus with metastasis.  The VA 
treatment records documenting the diagnosis and treatment of 
the carcinoma, and his eventual death, show that he presented 
in October 1969 with complaints of epigastric pain.  On 
admission his medical care provider noted that he had a 
history of chronic alcoholism, and his complaints were 
initially assessed to rule out alcoholic gastritis versus 
chronic pancreatitis, a hiatal hernia, or an ulcer.  
Diagnostic testing revealed the presence of the cancer.  He 
continued to decline following the diagnosis, and died in 
December 1969.

At the time of his death service connection had been 
established for shrapnel wounds of the pelvis and shoulder 
and defective hearing due to a scarred right eardrum, all of 
which were rated as non-compensable.

The veteran's service medical records show that during 
service he was treated for the residuals of the shrapnel 
wounds, bacillary dysentery, and chronic tonsillitis.  His 
service personnel records also show that he was involved in 
multiple, intensive episodes of combat with enemy forces, and 
the appellant has submitted evidence documenting the 
devastation done to the ship on which he served during these 
combat episodes, the U.S.S. Birmingham.  The appellant 
contends that any or all of the disorders for which he was 
treated during service, or the environmental exposure to 
smoke and fumes when his ship was damaged from enemy bombs 
and artillery fire, resulted in the development of the 
esophageal cancer.

The RO asked a medical care provider at the VAMC to review 
the claims file and provide an opinion on whether any 
incident of service caused the esophageal cancer that 
resulted in the veteran's death.  In an April 2004 report the 
nurse practitioner stated that she had reviewed the claims 
folder, including the veteran's service medical records 
showing that he had been treated in service for tonsillitis, 
dysentery, and the residuals of shrapnel wounds.  She also 
summarized the medical literature pertaining to the causes of 
esophageal cancer, which include smoking, alcohol 
consumption, Barrett's esophagus, chronic gastroesophageal 
reflux disease, obesity, esophageal dismotility disorders, 
and inflammatory disorders of the esophagus.  She provided 
the opinion that, based on the evidence of record and the 
relevant medical literature, the development of esophageal 
cancer was not likely to be related to any disease or injury 
that the veteran experienced in service.

The only evidence of record indicating that the cause of the 
veteran's death is related to service consists of the 
appellant's assertions.  As a lay person, however, the 
appellant is not competent to provide evidence of the 
etiology of a medical disorder.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Her statements are not, therefore, 
probative of a nexus between the esophageal cancer that 
caused the veteran's death and any incident of service.

In summary, the evidence shows that the veteran died from 
esophageal cancer, and the only probative evidence of record 
indicates that the esophageal cancer is not related to any 
incident of service.  The Board finds, therefore, that the 
criteria for a grant of service connection for the cause of 
the veteran's death are not met.  For that reason the 
preponderance of the evidence is against the claim of 
entitlement to a VA guaranteed home loan based on the 
veteran's death having been caused by a service-connected 
disability.


ORDER

The claim of entitlement to a VA guaranteed home loan based 
on the veteran's death having been caused by a service-
connected disability is denied.



	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



